[Cite as State v. Rodenberger, 2013-Ohio-4676.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State of Ohio,                                    :

                 Plaintiff-Appellee,              :
                                                                   No. 12AP-910
v.                                                :           (C.P.C. No. 10CR09-5740)

Michael T. Rodenberger,                           :          (REGULAR CALENDAR)

                 Defendant-Appellant.             :




                                           D E C I S I O N

                                    Rendered on October 22, 2013


                 Ron O'Brien, Prosecuting Attorney, and Barbara A.
                 Farnbacher, for appellee.

                 Brian J. Rigg, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

KLATT, P.J.
        {¶ 1} Defendant-appellant, Michael T. Rodenberger, appeals from a judgment of
conviction and sentence entered by the Franklin County Court of Common Pleas. Because
appellant's convictions are supported by sufficient evidence and are not against the
manifest weight of the evidence, we affirm that judgment.
I. Factual and Procedural Background
        {¶ 2} Appellant and Carrie Anderson dated each other for almost ten years. In
that time, they lived together and had three children. However, Anderson ended the
relationship in July 2010 because she felt the relationship had become abusive. A month
later, Anderson obtained a protection order against appellant for her and her four
No. 12AP-910                                                                              2

children after appellant hurt her oldest child.1 Despite the protection order, Anderson
spoke with appellant on the phone and visited with him once. She did not let him see her
children.
          {¶ 3} In the early morning hours of September 18, 2010, Anderson was at home.
Her children were asleep in their bedrooms. She and appellant were talking on the
phone. Appellant told Anderson that he wanted to come over and see her. Anderson
refused. After he kept calling back and she kept hanging up, Anderson became scared and
called the police. While she was still on the phone with the police, Anderson heard a noise
outside her window. She told the police that she had a protection order against appellant
and that she thought he was outside her apartment.
          {¶ 4} Before the police arrived, appellant broke into Anderson's house through a
back door. He had a gun, which he held to Anderson's head, and began to threaten her.
When the police arrived, appellant yelled at them that he had hostages. At some point,
Anderson saw that appellant was distracted with the police, so she climbed out a window
in her bedroom and ran for safety. As she ran, she heard shots being fired at her, but she
was able to get behind a police cruiser. Anderson remained at the scene because her
children were still inside the house with appellant. After 12 hours of negotiations with
police, appellant allowed the children to leave the house. Appellant then surrendered to
police.
          {¶ 5} As a result of these events, a Franklin County Grand Jury indicted appellant
with one count aggravated burglary in violation of R.C. 2911.11, five counts of kidnapping
in violation of R.C. 2905.01, one count of felonious assault in violation of R.C. 2903.11,
and five counts of violating a protection order or consent agreement in violation of R.C.
2919.27. Each count also contained a firearm specification pursuant to R.C. 2941.145.
Appellant entered a not guilty plea to the charges and proceeded to a jury trial.
          {¶ 6} At trial, Anderson and her oldest child testified to the version of events
described above. The jury found appellant guilty of all counts and specifications, and the
trial court sentenced him accordingly.
    II. The Appeal
          {¶ 7} Appellant appeals and assigns the following error:

1   Appellant was not the father of Anderson's oldest child.
No. 12AP-910                                                                                3

              THE VERDICT IS AGAINST THE SUFFICIENCY AND
              MANIFEST WEIGHT OF THE EVIDENCE.

       A. Standard of Review
       {¶ 8} In his single assignment of error, appellant contends that his convictions are
not supported by sufficient evidence and are also against the manifest weight of the
evidence. Although sufficiency and manifest weight are different legal concepts, manifest
weight may subsume sufficiency in conducting the analysis; that is, a finding that a
conviction is supported by the manifest weight of the evidence necessarily includes a
finding of sufficiency. State v. McCrary, 10th Dist. No. 10AP-881, 2011-Ohio-3161, ¶ 11,
citing State v. Braxton, 10th Dist. No. 04AP-725, 2005-Ohio-2198, ¶ 15. "[T]hus, a
determination that a conviction is supported by the weight of the evidence will also be
dispositive of the issue of sufficiency." Id. In that regard, we first examine whether
appellant's convictions are supported by the manifest weight of the evidence. State v.
Gravely, 188 Ohio App. 3d 825, 2010-Ohio-3379, ¶ 46 (10th Dist.).
       {¶ 9} The weight of the evidence concerns the inclination of the greater amount of
credible evidence offered to support one side of the issue rather than the other. State v.
Thompkins, 78 Ohio St. 3d 380, 387 (1997). When presented with a challenge to the
manifest weight of the evidence, an appellate court may not merely substitute its view for
that of the trier of fact, but must review the entire record, weigh the evidence and all
reasonable inferences, consider the credibility of witnesses and determine whether in
resolving conflicts in the evidence, the trier of fact clearly lost its way and created such a
manifest miscarriage of justice that the conviction must be reversed and a new trial
ordered. Id. at 387. An appellate court should reserve reversal of a conviction as being
against the manifest weight of the evidence for only the most " 'exceptional case in which
the evidence weighs heavily against the conviction.' " Id., quoting State v. Martin, 20
Ohio App. 3d 172, 175 (1st Dist.1983); State v. Strider-Williams, 10th Dist. No. 10AP-334,
2010-Ohio-6179, ¶ 12.
       {¶ 10} In addressing a manifest weight of the evidence argument, we are able to
consider the credibility of the witnesses. State v. Cattledge, 10th Dist. No. 10AP-105,
2010-Ohio-4953, ¶ 6.      However, in conducting our review, we are guided by the
presumption that the jury, or the trial court in a bench trial, " 'is best able to view the
No. 12AP-910                                                                              4

witnesses and observe their demeanor, gestures and voice inflections, and use these
observations in weighing the credibility of the proffered testimony.' " Id., quoting Seasons
Coal Co. v. Cleveland, 10 Ohio St. 3d 77, 80 (1984). Accordingly, we afford great
deference to the jury's determination of witness credibility. State v. Redman, 10th Dist.
No. 10AP-654, 2011-Ohio-1894, ¶ 26, citing State v. Jennings, 10th Dist. No. 09AP-70,
2009-Ohio-6840, ¶ 55. See also State v. DeHass, 10 Ohio St. 2d 230 (1967), paragraph
one of the syllabus (credibility determinations are primarily for the trier of fact).
       {¶ 11} We address each of appellant's convictions separately.
       B. Aggravated Burglary Conviction
       {¶ 12} To convict appellant of aggravated burglary in this case, the state had to
prove beyond a reasonable doubt that appellant, by force, stealth or deception, trespassed
in an occupied structure when another person other than the appellant was present, with
the purpose to commit any criminal offense, if the appellant inflicts, or attempts or
threatens to inflict physical harm on the victim. R.C. 2911.11(A)(1). Appellant argues that
the state did not prove that he intended to commit a crime when he arrived at the
apartment. We disagree.
       {¶ 13} On the day of these offenses, appellant wanted to come over and see
Anderson, but she refused his request. Ignoring her decision, he showed up at her
apartment and broke in through a back door. Significantly, he also brought a gun with
him when he came to her apartment. In light of this evidence, the jury did not lose its way
by concluding that appellant came to the apartment with the purpose to commit a
criminal offense. See State v. Palmer, 7th Dist. No. 04-JE-41, 2006-Ohio-749, ¶ 43
("Given the events that led up to appellant breaking into [the victim's] home, we cannot
conclude that the jury lost its way in finding that appellant had the intent to commit a
criminal act in the home."). Alternatively, appellant could have formed the intent to
commit an offense once inside the apartment. State v. Gardner, 118 Ohio St. 3d 420,
2008-Ohio-2787, ¶ 33, citing State v. Fontes, 87 Ohio St. 3d 527 (2000), syllabus (to be
guilty of aggravated burglary, a defendant may form the purpose to commit a criminal
offense at any point during the course of a trespass). Appellant's aggravated burglary
conviction is not against the manifest weight of the evidence.
No. 12AP-910                                                                                 5

       C. Kidnapping Convictions
       {¶ 14} To convict appellant of kidnapping in this case, the state had to prove
beyond a reasonable doubt that appellant, by force, stealth or deception, removed the
victims from where they were found or restrained their liberty, for the purpose of holding
them for ransom or to use them as a shield or hostage. R.C. 2905.01(A)(1). Appellant
argues that Anderson left on her own and that the state did not prove that he held the
children against their will or threatened them. We disagree.
       {¶ 15} First, Anderson escaped her apartment when appellant became distracted
by the police. She did so, however, only after appellant held her at gunpoint. Appellant
then kept the children in the apartment for hours while their mother waited outside and
police negotiators talked with appellant. The oldest child, C.S., testified at appellant's
trial. He heard appellant yell to the police when he first came inside the house that he had
hostages. He saw appellant with a gun and described being scared the entire time he and
his siblings were inside the house. He did not want to do anything to upset appellant, so
he just sat down and did not do anything. He did not leave the apartment until "he let us
out of the house." (Tr. 64.) While C.S. did not testify that he was kept inside the
apartment against his will, in light of the totality of the evidence, the jury did not lose its
way by concluding that appellant kept the children inside the apartment against their will.
       D. Felonious Assault Conviction
       {¶ 16} To convict appellant of felonious assault in this case, the state had to prove
beyond a reasonable doubt that appellant knowingly caused or attempted to cause
physical harm to Anderson by means of a deadly weapon or dangerous ordnance. R.C.
2903.11(A)(2). Appellant argues that the state did not prove that he ever attempted to
cause Anderson physical harm. We disagree.
       {¶ 17} Anderson testified that, when appellant entered the apartment, he pointed a
gun towards her and threatened her. As she escaped her apartment and ran to safety, she
heard multiple gunshots fired and thought they were fired at her. The jury did not lose its
way by concluding that appellant attempted to cause her physical harm that night by
firing his gun at her. State v. Gray, 10th Dist. No. 04AP-938, 2005-Ohio-4563, ¶ 12
(attempt to cause physical harm may be inferred from the act of firing a gun in the
direction of an individual).
No. 12AP-910                                                                            6

      E. Violation of a Protection Order
      {¶ 18} To convict appellant of violating a protection order in this case, the state
had to prove beyond a reasonable doubt that appellant recklessly violated the terms of a
protection order issued pursuant to R.C. 3113.31. Appellant argues that he did not violate
a protection order because all of the underlying convictions must be reversed. Because we
have affirmed all of his underlying convictions, we reject that argument. The jury did not
lose its way in concluding that appellant recklessly violated the terms of the protection
order against him with his actions on the morning of September 18, 2010.
III. Conclusion
      {¶ 19} Appellant's convictions are not against the manifest weight of the evidence.
This conclusion also resolves appellant's claims that his convictions are not supported by
sufficient evidence. Gravely. Accordingly, we overrule appellant's assignment of error
and affirm the judgment of the Franklin County Court of Common Pleas.
                                                                     Judgment affirmed.

                           TYACK and O'GRADY, JJ., concur.